Citation Nr: 1035147	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  08-24 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a right hip disorder, to 
include right hip dislocation.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel

INTRODUCTION

The Veteran had active duty service from July 1973 to July 1993.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which, in pertinent part, denied the Veteran's claim 
for service connection for right hip dislocation.

In January 2010, the Veteran withdrew the appeal with regard to 
her petition to reopen her claim for service connection for 
lumbosacral strain.  38 C.F.R. § 20.204 (2009).  Thus, this issue 
is not before the Board for appellate consideration.

The Veteran testified before the undersigned Acting Veterans Law 
Judge at a March 2010 Travel Board hearing.  A copy of that 
hearing transcript has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

The Board's review of the record reveals that additional 
development of the claim is warranted.

The Veteran contends that she has suffered from a hip disorder 
continuously since service.  Service treatment records reflect 
treatment for complaints of hip instability in October 1974 and 
of hip pain in January 1991.  A February 1974 hip X-ray was 
"negative."  Post-service treatment records document complaints 
of right hip pain and include an August 2008 diagnosis of chronic 
right hip dislocation.  In light of the Veteran's in-service 
complaints and reported continuity of symptomatology, a VA 
orthopedic examination is required to determine the nature and 
etiology of any right hip disorder.  38 U.S.C.A. § 5103A(d) (West 
2002); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA 
orthopedic examination to determine whether 
any current right hip disorder, including 
right hip dislocation, is related to the 
Veteran's active duty.  The entire claims 
file, to include a complete copy of the 
REMAND, must be made available to the 
examiner designated to examine the 
Veteran, and the examination report 
should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests (to 
include x-rays, as necessary) and studies 
should be accomplished (with all findings 
made available to the examiner prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

Based on examination findings, medical 
principles, and historical records, including 
available service treatment records, the 
examiner should identify any current right 
hip disorder found on examination, to include 
chronic right hip dislocation.  For each 
diagnosed disorder, the examiner should 
render an opinion, consistent with sound 
medical judgment, as to whether it is at 
least as likely as not (50 percent or 
greater probability) that any such disorder 
(1) had its onset or was aggravated during 
the Veteran's active duty or (2) was 
manifested to a compensable degree within one 
year after her discharge from service on July 
18, 1993.  In offering any opinion, the 
examiner must specifically acknowledge and 
discuss the Veteran's report of ongoing 
symptomatology.  

The examiner should set forth all examination 
findings, along with a complete rationale for 
the conclusions reached, in a printed report.  
If any requested opinion cannot be provided, 
the examiner should clearly state the 
reason(s) why. 

2.  After completing the requested action, 
and any additional notification and 
development deemed warranted, readjudicate 
the claim remaining on appeal.  If any 
benefit sought on appeal remains denied, 
furnish the Veteran and her representative an 
SSOC, and afford them the appropriate time 
period for response before the claims file is 
returned to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


